PER CURIAM.
The appellant Jay Clayson Mills was charged by information with having caused the death of a certain person by culpable negligence in the operation of an automobile, in violation of § 782.07 Fla.Stat., F.S. A. He was tried before a jury, found guilty, and was so adjudged by the court. His contentions on appeal therefrom are that the state failed to prove a prima facie case; that the evidence was insufficient to support the conviction; that the court committed error in the admission of certain evidence over objection and in overruling an objection made to the testimony of certain witnesses. We have considered appellant’s contentions in the light of the record and briefs and find them to be without merit. The challenged rulings of the trial court were not shown to be an abuse of discretion, and in our opinion the record shows the verdict to have been supported by competent substantial evidence.
Affirmed.